Mr. Justice Denison
delivered the opinion of the court.
The relator brought mandamus to compel the respondents to recognize him as a member of the state central committee. The court sustained a demurrer to the petition and discharged the alternative writ. He brings error.
The question argued in the briefs and at the bar is whether the district court has jurisdiction to order relator’s recognition. It would seem that upon this record it has such power.
The act of 1910, § 25, C. L. § 7556, provides, Whenever it shall appear to any judge that any wrongful act has been performed by any person charged with a duty under this act, or that any neglect of duty has occurred, such judge shall require the person charged with the wrongful act to correct it or show cause why not.
It is evident that the wrongful act or neglect here mentioned must be one relating to the duty with which the person is charged and that the court has power to compel any person to correct any violation of any duty with which he is charged under the act.
*314If, then, the state committee has violated a duty with which it is charged under the act, the court has power to direct it to correct the wrong.
By section 21 of the act, C. L. § 7552: “The chairman and viee-chairman of the several party county committees shall constitute the state central committee of each * * * party.”
It is a duty, then, of the state committee to recognize the county chairman as one of its members and that duty is charged upon it by the act. The record before us admits, by demurrer, that the relator is county chairman. On the record, then, the court has jurisdiction to require and must require his recognition as a member of the state committee. If the answer should deny that the relator is chairman perhaps other questions would arise.
I cannot concur in the opinion of the Chief Justice.
Judgment reversed.
Mr. Justice Allen and Mr. Justice Campbell dissent.
Mr. Justice Burke not participating.